internal_revenue_service number release date index number ----------------------------- -------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number --------------------- refer reply to cc pa plr-121576-13 date date legend taxpayer ----------------------------- dear ----------------------------- this ruling replies to your letter dated date and subsequent correspondence dated date and date submitted on behalf of taxpayer in which you request that the internal_revenue_service rule that fee credits earned by certain account holders are not subject_to reporting under either sec_6041 or sec_6049 of the internal_revenue_code code facts taxpayer is a bank as defined under sec_581 of the code taxpayer offers two different fee credit programs under which its commercial account holders and tax exempt recipients customers receive an allowance fee credit that can be used to offset certain fees for banking services both fee credit programs are offered for demand deposit accounts used for daily business operations the services for which the fee credits may be used include the following check processing transaction processing wire transfers account analysis deposit and withdrawals posting of debits and credits and payment of checks under both fee credit programs the fee credit is calculated by applying a fee credit rate to the investable balance the investable balance is the account ledger balance minus float a portion of the balance unavailable to the customer while deposited items clear fee credit rates are most frequently determined by taxpayer using a rate committee that determines the rate for a specific customer type based on plr-121576-13 market rates and competitive factors fee credits may also be based on indexed rates such as libor or 90-day t-bill and are subject_to taxpayer’s discretion under the first program the noninterest fee credit program excess or unused fee credits are not paid in cash and may not be withdrawn by the customer however certain government nonprofit educational and healthcare account holders can use excess or unused fee credits to pay for banking services provided by third party vendors through vendor contracts with taxpayer the services are ancillary to the customers’ banking relationship with taxpayer and include armored car services courier services check supplies and lock boxes but in certain cases the customer rather than taxpayer contracts directly with the third party vendor to provide services with respect to the customer’s account under the second program the hybrid fee credit program the fee credits may only be used to offset fees for banking services up to a set limit taxpayer pays interest on any unused account balance not required to offset fees taxpayer concedes that any stated_interest paid on the unused account balance is interest for purposes of sec_6041 and sec_6049 of the code taxpayer represents that fee credit programs are extremely common in the banking industry and has offered empirical evidence supporting that representation taxpayer and other banks offer the fee credit programs to encourage banking relationships with commercial customers as well as to provide an incentive to customers to maintain large balances they are also used to manage a bank’s interest_expense a significant element to which shareholders and market analysts look when evaluating banking institutions taxpayer also represents that developing systems capable of reporting the amount of fee credits actually used by customers would be a large and costly administrative burden furthermore a majority of the customers who receive the fee credits are exempt recipients for purposes of the reporting rules under sec_6041 and sec_6049 therefore any system established for reporting fee credits developed by taxpayer would be used for only a small number of customers taxpayer states that if it actually paid interest on the deposits and charged the customers a fee for the banking services it provides the income and deductions generated by the transaction would offset one another the interest_income received by a customer would be offset by a deduction for the bank fees and the service fee income received by taxpayer would be offset by a deduction for interest_paid to the customer law interest generally is includible in a recipient’s gross_income under sec_61 of the code and sec_1_61-7 of the income_tax regulations regulations the term_interest means amounts paid for the use or forbearance of money which plr-121576-13 includes amounts whether or not designated as interest_paid on savings accounts and other deposit arrangements sec_6041 of the code requires information returns from persons engaged in and making payment in the course of a trade_or_business of rent salaries wages premiums and income of dollar_figure or more in a taxable_year sec_6041 allows certain exceptions including payments to which sec_6049 applies sec_6049 requires information returns for payments of interest aggregating dollar_figure or more to any other person during the taxable_year sec_7872 recharacterizes a below-market_loan as an arm’s-length transaction in which the lender made a loan to the borrower in exchange for a note requiring the payment of interest at a statutory rate as a result the parties are treated as if the lender made a transfer of funds to the borrower and the borrower used these funds to pay interest to the lender the transfer to the borrower is treated as a gift dividend contribution of capital payment of compensation or other payment depending on the substance of the transaction the interest payment is included in the lender’s income and generally may be deducted by the borrower see h_r conf rept no pincite 1984_3_cb_1 sec_7872 of the code defines a demand_loan as any loan which is payable in full at any time on demand of the lender the legislative_history of sec_7872 indicates that the term_loan should be interpreted broadly any transfer of money that provides the transferor with a right to repayment may be a loan for example advances or deposits of all kinds may be treated as loans h_r conf rept no pincite vol c b congress intended that sec_7872 of the code would apply only to the below- market loans enumerated in subparagraphs a through f of sec_7872 gift_loans compensation-related loans corporation-shareholder loans tax_avoidance loans and loans to qualified_continuing_care_facilities h_r conf rept no pincite vol c b under sec_7872 to the extent provided in regulations a loan that is not a gift_loan compensation-related_loan corporation-shareholder_loan or qualified_continuing_care_facility loan may still be subject_to sec_7872 if the interest arrangement has a significant effect on the tax_liability of the borrower or the lender sec_7872 of the code concerning compensation-related loans provides in part that sec_7872 shall apply to any below-market_loan directly or indirectly between an independent_contractor and a person for whom such independent_contractor provides services the imputed transfer in a compensation-related_loan is treated as a payment of compensation from the lender to the borrower plr-121576-13 sec_7872 of the code provides that sec_7872 shall apply to any below-market_loan one of the principal purposes of the interest arrangements of which is the avoidance of any federal tax sec_7872 of the code provides that the secretary shall prescribe regulations exempting from the application of this section any class of transactions the interest arrangements of which have no significant effect on any federal tax_liability of the lender or borrower sec_1_7872-5t of the temporary income_tax regulations lists transactions that are exempt from sec_7872 of the code because the interest arrangements of such loans do not have a significant effect on the federal tax_liability of the borrower or lender provided that they do not have a principal purpose of tax_avoidance see sec_1_7872-5t sec_1_7872-5t of the regulations exempts from the provisions of sec_7872 of the code accounts or withdrawable shares with a bank as defined in sec_581 or an institution to which sec_591 applies or a credit_union made in the ordinary course of its business sec_1_7872-5t of the regulations exempts from the provisions of sec_7872 of the code those loans the interest arrangements of which the taxpayer is able to show have no significant effect on any federal tax_liability of the lender or the borrower as described in sec_1_7872-5t sec_1_7872-5t of the regulations provides that whether a loan will be considered a loan the interest arrangements of which have a significant effect on any federal tax_liability of the lender or the borrower will be determined according to all the facts and circumstances among the factors to be considered are i whether items of income and deduction generated by the loan offset each other ii the amount of such items iii the cost to the taxpayer of complying with the provisions of sec_7872 of the code if such section were applied and iv any non-tax reasons for deciding to structure the transaction as a below-market_loan rather than a loan with interest at a rate equal to or greater than the afr and a payment by the lender to the borrower analysis in the present situation the deposit held by taxpayer in a customer’s account is a loan from the customer to taxpayer in lieu of paying interest on the deposit taxpayer provides banking services to the customer through the use of bank fee credits the loan is a compensation-related_loan under sec_7872 of the code plr-121576-13 sec_7872 of the code does not give rise to taxable_income however if the loan qualifies for an exemption under sec_1_7872-5t of the temporary regulations and the loan is not recharacterized as a tax_avoidance loan under sec_7872 in the present situation taxpayer a bank under sec_581 of the code pays the fee credits on certain commercial demand deposit accounts of its customers in the ordinary course of its business see sec_1_7872-5t of the temporary regulations under the facts_and_circumstances_test described in sec_1 5t c the fee credit programs have no significant effect on any federal tax_liability of the lender or the borrower under sec_1_7872-5t the items of income and deduction generated by the loan would offset each other if sec_7872 of the code were applied to the fee credits with respect to both taxpayer and its customers the imputed_interest income received by a customer would be offset by a deduction for the bank fees and charges that are reduced by the fee credits likewise the service fee income received by taxpayer would be offset by a deduction for imputed_interest deemed paid to the customer the costs to taxpayer of complying with sec_7872 of the code would be significant and would have little if any federal tax impact developing systems capable of tracking the amount of fee credits actually used by customers would be a large and costly administrative burden furthermore as noted above most customers in the fee credit programs are exempt recipients under the reporting rules therefore the costs for taxpayer to comply with the provisions of sec_7872 outweigh the benefits of requiring taxpayer to comply with the provision if it were applied taxpayer has offered a number of non-tax reasons for structuring the transaction as a below-market_loan the fee credit programs encourage banking relationships with commercial customers and provide an incentive to customers to maintain large balances taxpayer has represented that fee credit programs are industry wide and are used to manage taxpayer’s interest_expense a significant element to which shareholders and market analysts look when evaluating banking institutions for the reasons discussed above the application of sec_7872 of the code to the fee credit programs would not have a significant effect on the tax_liability of taxpayer or its customers the fee credit programs will be classified as tax_avoidance loans under sec_7872 of the code if a principal purpose of taxpayer or the customers of using the below-market arrangement of the loan is to avoid tax tax_avoidance is a principal purpose of the interest arrangement if it is a principal factor in the decision to structure the transaction as a below-market_loan rather than as a loan requiring the payment of interest at a rate that equals or exceeds the afr and a payment by the lender to the borrower see h_r rep no pincite vol c b plr-121576-13 the fee credit program used by taxpayer does not have tax_avoidance as a principal purpose taxpayer has offered a number of non-tax reasons for structuring the transaction as a below-market_loan furthermore because the items of income and deduction for both parties would offset each other if the transaction were not structured as a below-market_loan there is no tax to be avoided therefore tax_avoidance is not a principal purpose of the fee credit program accordingly for the reasons explained above the fee credit program is not subject_to tax under sec_7872 of the code in contrast sec_7872 of the code does not apply to the fee credits earned in lieu of interest that the account_holder uses to pay for third party vendor services if the account_holder selects and contracts the third party vendor this situation is not a compensation-related_loan described in sec_7872 because taxpayer does not directly or indirectly provide the services therefore the fee credits earned in lieu of interest that are used to pay the third party vendor for services result in interest_income to the customer under sec_61 accordingly in this case payments made by taxpayer to third party vendors on behalf of its account holders are reportable as interest under sec_6049 unless the account_holder is an exempt recipient conclusion below-market loans as described above that are made pursuant to the noninterest fee credit program and the hybrid fee credit program are compensation- related loans under sec_7872 of the code but qualify for exemption under sec_1_7872-5t of the temporary regulations because these loans will not generate imputed_interest under sec_7872 there is no reportable interest under sec_6049 or other reportable income under sec_6041 however fee credits used to pay third party vendors selected and contracted by the account_holder give rise to interest_income under sec_61 reportable under sec_6049 holdings the fee credits earned and used to offset taxpayer’s bank fees with respect to noninterest bearing accounts in the first program are not subject_to the information reporting requirements imposed by sec_6049 or sec_6041 of the code fee credits that are used to pay a third party vendor in lieu of interest where taxpayer subcontracts directly with the vendor to provide ancillary banking services are not subject_to information reporting under either sec_6049 or sec_6041 of the code to the account_holder whether or not the account_holder is an exempt recipient fee credits that are used to pay a third party vendor in lieu of paying the account_holder interest are reportable as interest on form 1099-int where the account_holder selects and contracts with the third party vendor unless the account_holder is an exempt recipient plr-121576-13 the fee credits described above with the exception of interest on any unused balances earned and used to offset taxpayer’s bank fees with respect to hybrid accounts are not subject_to the information reporting requirements imposed by sec_6049 and sec_6041of the code and the stated_interest on any unused balances paid to hybrid accounts is subject_to form 1099-int reporting under sec_6049 when paid to a non- exempt recipient except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely pamela wilson fuller senior technician reviewer procedure administration cc
